Citation Nr: 1043271	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-27 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Manchester, New Hampshire.  It was 
remanded by the Board for additional development in June 2009.  
That development having been completed, the case was returned to 
the Board for appellate disposition.

The Veteran testified before the undersigned Veterans Law Judge 
at an April 2009 video teleconference hearing.


FINDING OF FACT

The Veteran's hearing loss was manifested by no worse than a 
Level IV impairment of hearing in the right ear and a Level II 
impairment of hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's hearing 
loss were not met at any time during the period relevant to this 
appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.85, Diagnostic Code 6100 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in September 2007, 
prior to the initial rating decision on his claim, which 
explained VA's duty to assist the Veteran in obtaining evidence 
in support of his claim.  It also explained that, in order to 
receive a higher rating for his hearing loss, he needed to show 
that his hearing got worse.  The September 2007 letter further 
explained the general manner whereby VA assigns disability 
ratings and effective dates for service connected disabilities.  
Additionally, the Veteran was sent a letter in July 2008 that 
explained the specific criteria pursuant to which hearing loss 
disabilities are rated.  The Veteran's claim was subsequently 
readjudicated, most recently in a June 2010 supplemental 
statement of the case (SSOC).  

In addition to its duty to provide certain information to 
claimants, VA also must make reasonable efforts to assist them 
with obtaining the evidence that is necessary to substantiate 
their claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, written statements that were submitted by the 
Veteran, and a transcript of the Veteran's testimony at his April 
2009 hearing. 

The Veteran was provided two VA audiological evaluations.  These 
evaluations were adequate for rating purposes.  They reported 
audiometric findings and speech discrimination test results as 
well as documented the functional impairments of the Veteran's 
hearing problem as required by Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  The reports of both of the VA audiological 
examinations acknowledged that the Veteran reported difficulty 
understanding what people say when in the presence of background 
noise.  The January 2010 audiological examination also documented 
that the Veteran had difficulty understanding speech at work.  
Thus, "the examiner[s] did elicit information from the appellant 
concerning the functional effects of his disability.  That is all 
the applicable regulatory provisions require." Id at 455; see 
also, 38 C.F.R. §§ 4.1, 4.2, 4.10.   

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA in this case.

II. Increased Rating

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran contends that his hearing loss is more 
severe than what is contemplated by the currently assigned 0 
percent rating.  The Veteran contends that he has difficulty 
hearing and understanding that affects his work and home life.  
In a written statement dated in July 2008 the Veteran reported 
that it was hard for him to hear verbal instructions while he was 
at work and at times he did not complete assigned tasks because 
he did not hear his supervisors tell him to do the work.  He also 
contended that he does not hear well at home so things do not get 
done there.  At his April 2009 hearing the Veteran testified that 
he had difficulty hearing verbal instructions at work, bothered 
family members by turning the television up too loud, and had a 
difficult time hearing when talking on the telephone.  He got 
upset at times when people were not understanding about his 
hearing problems.  In a June 2010 written statement the Veteran 
reiterated that he had difficulty understanding verbal commands 
at work and that his home life was difficult. 

Evaluations of hearing loss range from non-compensable to 100 
percent.  This is based on impairment of hearing acuity as 
measured by the results of pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz and the Maryland 
CNC controlled speech discrimination test.  

To determine the degree of disability from service-connected 
hearing loss, the rating schedule sets forth eleven auditory 
acuity levels ranging from Level I for essentially normal hearing 
to Level XI for profound deafness.  These are set forth in Table 
VI. 38 C.F.R. § 4.85.

If the examiner certifies that the use of speech discrimination 
testing is inappropriate due to language difficulties, 
inconsistent speech discrimination scores, or an exceptional 
pattern of hearing impairment as defined by 38 C.F.R. § 4.86, a 
level ranging from Level I to Level XI is assigned utilizing pure 
tone threshold testing alone pursuant to Table VIA.  38 C.F.R. § 
4.85.  

The Veteran's VA treatment records reflect that he was provided 
hearing aids in late 2004.  At his April 2009 hearing the Veteran 
testified that he still wears hearing aids.  

The Veteran's hearing was first examined by VA in connection with 
this claim in March 2008.  At that time, the Veteran reported 
that he had the most difficulty understanding conversations in 
the presence of background noise.  Thus, this was his greatest 
functional impairment from his hearing loss.  Martinak, 21 Vet. 
App. at 455.  

At that time, pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
35
50
70
90
LEFT
30
30
45
60

The average pure tone threshold in decibels was 61 for the right 
ear and 41 for the left ear.  The Veteran's best speech 
recognition ability was 80 percent in the right ear and 84 
percent in the left ear.  The audiologist diagnosed bilateral 
sensorineural hearing loss which was more extensive on the right.  
Hearing loss was mild to profound on the right and mild to severe 
on the left. The Veteran did not meet the criteria for an 
exceptional pattern of hearing loss as that term is defined in 38 
C.F.R. § 4.86.   

Applying 38 C.F.R. § 4.85, Table VI, this yields a Level IV 
hearing impairment in the right ear and a Level II hearing 
impairment in the left ear.  Applying 38 C.F.R. § 4.85 Table VII, 
this yields a noncompensable evaluation.  

The Veteran's hearing was reevaluated by VA in January 2010.  At 
that time, the Veteran reported that he had difficulty 
understanding what was being said to him and difficulty 
understanding verbal instructions at work..  Thus, this was his 
greatest functional impairment from his hearing loss.  Martinak, 
21 Vet. App. at 455.  

At that time, pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
40
50
75
90
LEFT
45
45
60
70

The average pure tone threshold in decibels was 64 for the right 
ear and 55 for the left ear.  The Veteran's best speech 
recognition ability was 80 percent in the right ear and 88 
percent in the left ear.  The audiologist diagnosed hearing 
within normal limits to 250 Hertz followed by a mild to profound 
sensorineural hearing loss on the right and hearing within normal 
limits to 250 Hertz followed by a mild sloping to severe hearing 
loss on the left.  The Veteran did not meet the criteria for an 
exceptional pattern of hearing loss as that term is defined in 38 
C.F.R. § 4.86.   

Applying 38 C.F.R. § 4.85, Table VI, this yields a Level IV 
hearing impairment in the right ear and a Level II hearing 
impairment in the left ear.  Applying 38 C.F.R. § 4.85 Table VII, 
this yields a noncompensable evaluation.  

Thus, both of the VA audiological evaluations yielded results 
consistent with a noncompensable evaluation of the Veteran's 
hearing loss, and there is no other documentation reflecting that 
he has a more severe hearing impairment.  

This takes into account the Veteran's report that he has 
difficulty understanding what people are saying in the presence 
of background noise.  Although audiological tests are held in 
sound controlled environments, the Court held that VA's policy to 
conduct audiometric testing in sound-controlled rooms is neither 
plainly erroneous nor otherwise inconsistent with VA's 
regulations concerning medical evaluations.  Martinak, 21 Vet. 
App. at 453.  In any event, the Veteran has not made any specific 
contention that the audiometric tests that he was administered 
inaccurately reflected the severity of his hearing loss 
disability.

The Board also considered the Veteran's entitlement to an 
extraschedular rating.  The determination of whether a claimant 
is entitled to an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b) is a three step inquiry.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In order to make this determination, the 
level of severity and symptoms of the claimant's service 
connected disability must be compared to the established criteria 
in the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and symptoms, 
the assigned schedular evaluation is adequate.  Id.  If they do 
not, the VA must undertake the second step of the inquiry, which 
is to determine whether the claimant's disability exhibits other 
related factors such as marked interference with employment or 
frequent periods of hospitalization.  Id at 115-116.  If an 
analysis of the first two steps indicates that the first two 
factors exist, the third step is to refer the case to the 
Undersecretary for Benefits or the Director of the Compensation 
and Pension Service for a determination as to whether justice 
requires the assignment of an extraschedular rating.  Id at 116.

In this case Board finds that the Veteran's symptoms did not 
present such an exceptional disability picture as to render the 
schedular rating inadequate at any time.  38 C.F.R. § 3.321(b).  
See also Thun, 11 Vet. App. at 115.  His symptom of hearing loss 
is fully contemplated in the rating schedule.  Thus, the second 
and third steps of the inquiry as to whether an extraschedular 
rating is appropriate need not be addressed.  

The Board considered the benefit of the doubt doctrine.  However, 
the weight of the evidence is against the Veteran's claim for a 
higher rating for his hearing loss.  See, e.g., 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b). 



ORDER

A compensable rating for hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


